     Case 1:18-cv-01623-NONE-SKO Document 72 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JARED M. VILLERY,                                  Case No. 1:18-cv-01623-NONE-SKO (PC)

12                        Plaintiff,                     ORDER GRANTING DEFENDANTS’
                                                         MOTION TO MODIFY DISCOVERY
13            v.                                         AND SCHEDULING ORDER

14    D. CROUNSE, et al.,                                (Doc. 71)

15                        Defendants.

16

17          On December 14, 2020, the Court issued an order resetting the pretrial dispositive motion
18   deadline to April 12, 2021. (Doc. 54.) On January 29, 2021, the Court issued an order directing
19   service of Plaintiff’s first amended complaint on Defendants Groves and Holland. (Doc. 56.) Per
20   that order, as well as the order granting Plaintiff leave to file the first amended complaint,
21   Defendants are required to file a responsive pleading to the amended complaint by May 10, 2021.
22   (See Docs. 47, 56, 65.)
23          On April 6, 2021, Defendants filed a motion to modify the discovery and scheduling
24   order. (Doc. 71.) Defendants request that the Court reset the dispositive motion deadline to a date
25   after the deadline for filing their responsive pleading. (Id.)
26   ///
27   ///
28   ///
     Case 1:18-cv-01623-NONE-SKO Document 72 Filed 04/07/21 Page 2 of 2


 1            Good cause appearing, the Court GRANTS Defendants’ motion. The deadline to file pre-

 2   trial dispositive motions is reset to July 2, 2021.

 3
     IT IS SO ORDERED.
 4

 5   Dated:     April 6, 2021                                    /s/   Sheila K. Oberto        .
                                                           UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                           2
